EXHIBIT 10.3

APPLIED MICRO CIRCUITS CORPORATION

AMENDED AND RESTATED 1992 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Applied Micro Circuits Corporation (the “Company”) has granted
you an option under its Amended and Restated 1992 Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock indicated
in your Grant Notice at the exercise price indicated in your Grant Notice.
Defined terms not explicitly defined in this Stock Option Agreement but defined
in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until you have completed at least six months of Continuous Service measured from
the Date of Grant specified in your Grant Notice, notwithstanding any other
provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery to the Company (either
by actual delivery or attestation) of already-owned shares of Common Stock that
are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of

 

1.



--------------------------------------------------------------------------------

exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

(c) By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from you to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; provided, further, that shares of Common Stock will no longer be
outstanding under your option and will not be exercisable thereafter to the
extent that (i) shares are used to pay the exercise price pursuant to the “net
exercise,” (ii) shares are delivered to you as a result of such exercise, and
(iii) shares are withheld to satisfy tax withholding obligations.

(d) In any other form of legal consideration that may be acceptable to the
Board.

5. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

7. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a) 90 days after the termination of your Continuous Service for any reason
other than your Disability or death (the “90 Day Post-Termination Exercise
Period”);

(b) 12 months after the termination of your Continuous Service due to your
Disability;

(c) 12 months after your death if you die either during your Continuous Service
or within three months after your Continuous Service terminates;

(d) the Expiration Date indicated in your Grant Notice; or

 

2.



--------------------------------------------------------------------------------

(e) the day before the eighth anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three months before the date of your option’s exercise, you
must be an employee of the Company or an Affiliate, except in the event of your
death or your permanent and total disability, as defined in Section 22(e) of the
Code. (The definition of disability in Section 22(e) of the Code is different
from the definition of the Disability under the Plan). The Company has provided
for extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
Incentive Stock Option if you continue to provide services to the Company or an
Affiliate as a Consultant or Director after your employment terminates or if you
otherwise exercise your option more than three months after the date your
employment with the Company or an Affiliate terminates.

8. EXTENSION OF TERM.

(a) If during any part of the 90 Day Post-Termination Exercise Period, your
option is not exercisable solely because of the condition set forth in
Section 6, your option shall not expire until the earlier of the Expiration Date
indicated in your Grant Notice or until it shall have been exercisable for an
aggregate period of three months after the termination of your Continuous
Service.

(b) If during any part of the 90 Day Post-Termination Exercise Period, the sale
of shares issued upon exercise of your option would violate the Company’s
Insider Trading Policy, your option shall not expire until the earlier of the
Expiration Date indicated in your Grant Notice or until it shall have been
exercisable for an aggregate period of three months after the termination of
your Continuous Service during which you can sell the shares issued upon
exercise of your option without violating the Company’s Insider Trading Policy.

(c) If (i) you are a Non-Exempt Employee, (ii) you terminate your Continuous
Service within six months after the Date of Grant specified in your Grant
Notice, and (iii) you have vested in a portion of your option at the time of
your termination of Continuous Service, your option shall not expire until the
earlier of (A) the later of the date that is seven months after the Date of
Grant specified in your Grant Notice or the date that is three months after the
termination of your Continuous Service or (B) the Expiration Date indicated in
your Grant Notice.

9. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the

 

3.



--------------------------------------------------------------------------------

payment by you to the Company of any tax withholding obligation of the Company
arising by reason of (i) the exercise of your option, (ii) the lapse of any
substantial risk of forfeiture to which the shares of Common Stock are subject
at the time of exercise, or (iii) the disposition of shares of Common Stock
acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within 15 days after the date
of any disposition of any of the shares of the Common Stock issued upon exercise
of your option that occurs within two years after the date of your option grant
or within one year after such shares of Common Stock are transferred upon
exercise of your option.

10. TRANSFERABILITY.

(a) Restrictions on Transfer. Your option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Board may, in its sole
discretion, permit you to transfer your option in a manner that is not
prohibited by applicable tax and/or securities laws upon your request.
Additionally, if your option is an Incentive Stock Option, the Board may permit
you to transfer your option only to the extent permitted by Sections 421, 422
and 424 of the Code and the regulations and other guidance thereunder.

(b) Domestic Relations Orders. Notwithstanding the foregoing, your option may be
transferred pursuant to a domestic relations order; provided, however, that if
your option is an Incentive Stock Option, your option shall be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

(c) Beneficiary Designation. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

4.



--------------------------------------------------------------------------------

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

13. NOTICES. Any notices provided for in your option or the Plan shall be in
writing and shall be hand delivered or sent by first class mail or reputable
overnight delivery service, expenses prepaid. Notice may also be given by
electronic mail or facsimile and shall be effective on the date transmitted if
confirmed within 24 hours thereafter by a signed original sent in a manner
provided in the preceding sentence. Notices to the Company or the Board shall be
delivered or sent to the Company’s headquarters, to the attention of its Chief
Financial Officer. Notices to any Optionholder or holder of shares of Common
Stock issued pursuant to your option shall be sufficient if delivered or sent
your address as it appears in the regular records of the Company or its transfer
agent.

14. AMENDMENT. This Stock Option Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Stock Option Agreement. Notwithstanding the foregoing, this Stock Option
Agreement may be amended solely by the Board (or appropriate committee thereof)
by a writing which specifically states that it is amending this Stock Option
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board (or
appropriate committee thereof) reserves the right to change, by written notice
to you, the provisions of this Stock Option Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the option which is then subject to
restrictions as provided herein.

 

5.



--------------------------------------------------------------------------------

15. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Stock
Option Agreement. You further agree that such manner of indicating consent may
be relied upon as your signature for establishing your execution of any
documents to be executed in the future in connection with your option. This
Stock Option Agreement shall be deemed to be signed by the Company and you upon
the respective signing by the Company and you of the Grant Notice to which it is
attached.

16. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

6.